Dear Judge Michot:
You requested an opinion from the Attorney General as to whether funds from the Fifteenth Judicial Expense Fund could be expended for the purchase of a security system for your home necessitated by threats to your life, including one from someone claiming to be a mass murderer.
It is the opinion of this office that funds may be expended for such a purpose provided that they are expended in conformity with the Fifteenth Judicial District requirements for disbursements and with Louisiana procurement laws for public funds.  LSA R.S. 13:996.26 contains the requirements and guidelines for expenditures from your fund.  The statute provides in pertinent part:
". . .  In like manner, the judges, en banc, may utilize the monies in the judicial expense fund . . . for buying and/or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court.  In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the said court or the offices of the individual judges . . ."
Thus, should the judges of the Fifteenth Judicial District Court, sitting en banc, agree that the expenditure you request is germane to the proper administration of your office and efficient operation of the court, then said expenditure would be consistent with the purpose of the fund and in conformity with statutory disbursement guidelines.  If your tenure as Judge should terminate, the system must be removed or you must pay the depreciated value, if any.
As stated earlier, the disbursement must satisfy the requirements set forth in the Louisiana procurement law contained in LSA R.S. 39:1581, et. seq. with which your office is already familiar.
Trusting this opinion to be of sufficient information, I am,
Sincerely,
                              RICHARD P. IEYOUB Attorney General
                              BY: MARTHA S. HESS Assistant Attorney General
RPI:MSH:jv
cc:  Legislative Auditor